Date:   ______________         Amount: $_______(U.S.)


 
CALIBRUS, INC.
SPECIMEN
CONVERTIBLE DEBENTURE
BEARING INTEREST AT 12% PER ANNUM
 

--------------------------------------------------------------------------------

 
THIS DEBENTURE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE "SECURITIES ACT"), OR UNDER THE SECURITIES LAWS OF CERTAIN
STATES.  THESE SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE
TRANSFERRED OR SOLD IN THE ABSENCE OF AN EFFECTIVE REGISTRATION OR OTHER
COMPLIANCE UNDER THE SECURITIES ACT OR THE LAWS OF THE APPLICABLE STATE OR A
"NO-ACTION" OR INTERPRETIVE OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE
ISSUER AND ITS COUNSEL TO THE EFFECT THAT THE SALE OR TRANSFER IS EXEMPT FROM
REGISTRATION UNDER THE SECURITIES ACT AND SUCH STATE STATUTES.
 

--------------------------------------------------------------------------------

 

CALIBRUS, INC., a corporation duly organized and existing under the laws of the
State of Nevada (hereinafter referred to as the "Company"), for value received,
hereby promises to pay to  ___________________   , the registered holder hereof,
the principal sum of , United States Dollars (U.S. $  ) one (1) year from date,
upon presentation and surrender of this Debenture (the "Debenture") at the
offices of the Company, in such lawful money of the United States of America as
at the time of payment shall be legal tender for the payment of public and
private debt, until the principal hereof is paid or made available for payment
as herein provided.


This Debenture is subject to the following further terms and material
provisions:


1.           Series.           This Debenture is one of a duly authorized series
of Debentures of the Company totaling five hundred thousand dollars ($500,000)
(the “Debentures”).


2.           Term and Interest.  The date of maturity of the Debenture shall be
one (1) year from the date of issuance, subject to prepayment as set forth in
paragraph 3 hereof.  The Debenture shall bear simple interest at the rate of
twelve percent (12.0%) per annum.  The principal on the Debenture is payable on
the maturity date, subject to prepayment as set forth in paragraph 3 hereof, and
will be paid at the office of the Company, maintained for such purposes, to the
registered holder of the Debenture on the books and records of the
Company.  Accrued interest on the Debenture will be payable annually, on the
anniversary date of the Debenture, and will be paid at the office of the
Company, maintained for such purposes, to the registered holder of the Debenture
on the books and records of the Company.


3.           Prepayment.  This Debenture is subject to prepayment, in whole or
in part, at the election of the Company at any time, upon not less than 10 days
notice.  Prepayment shall be effected by paying the amount equal to the
outstanding principal amount of the Debenture and accrued interest at the date
of prepayment.  On the date fixed for prepayment by the Company, the amount of
principal shall be paid in cash or certified funds.  Any Debenture which is
prepaid only in part shall be presented for notation thereon by the Company of
such partial prepayment.  If less than all the Debenture principal amount and
interest is to be prepaid, notice of the proposed prepayment shall be sent to
the registered holder of the Debenture and such prepayment shall be made.
 
 
 
-1-

--------------------------------------------------------------------------------

 
 


4.           Satisfaction and Discharge of Debenture.  This Debenture shall
cease to be of further effect (except as to any surviving rights of transfer, or
exchange of Debentures herein expressly provided for) when:


(a)           The Company has paid or caused to be paid all sums payable
hereunder by the Company, including all principal and interest amounts under the
Debenture or the conversion of the Debenture as provided herein; and


(b)           All the conditions precedent herein provided for relating to the
satisfaction and discharge of this Debenture have been met.


5.           Events of Default.  "Events of Default," when used herein, whatever
the reason for such event of default and whether it shall be voluntary or
involuntary or be effected by operation of law pursuant to any judgment, decree,
or order of any court or any order, rule, or regulation of any administrative or
government body or be caused by the provisions of any paragraph herein means any
one of the following events:


(a)           Default in the payment of the principal of the Debenture, when
due, whether at maturity, or otherwise; or


(b)           Default in the performance or breach of any covenant or warranty
of the Company in this Debenture (other than a covenant or warranty, the breach
or default in performance of which is elsewhere in this section specifically
dealt with), and continuation of such default or breach for a period of 30 days
after there has been given to the Company by registered or certified mail, by
the holders of a majority in principal amount of the outstanding Debenture, a
written notice specifying such default or breach and requiring it to be remedied
and stating that such notice is a notice of default hereunder; or


(c)           The entry of a decree or order by a court having jurisdiction in
the premises adjudging the Company a bankrupt or insolvent, or approving as
properly filed a petition seeking reorganization, arrangement, adjustment, or
composition of or in respect of the Company under the Federal Bankruptcy Act or
any other applicable federal or state law, or appointing a receiver, liquidator,
assignee, trustee, sequestrator (or other similar official) of the Company or of
any substantial part of its property, or ordering the winding up or liquidation
of its affairs, and the continuation of any such decree or order unstayed and in
effect for a period of 30 consecutive days; or


(d)           The institution by the Company of proceedings to be adjudicated a
bankrupt or insolvent, or the consent by it to the institution of bankruptcy or
insolvency proceedings against it, or a filing by it of a petition or answer or
consent seeking reorganization or relief under the Federal Bankruptcy Act or any
other applicable federal or state law; or
 
 
 
-2-

--------------------------------------------------------------------------------

 

 
(e)           The consent by the Company to the filing of any such petition or
the appointment of a receiver, liquidator, assignee, trustee, sequestrator (or
other similar official) of the Company or of any substantial part of its
property), or the making by it of an assignment for the benefit of creditors, or
the admission by it in writing of its inability to pay its debts generally as
they become due, or the taking of corporate action by the Company in furtherance
of any such action.


6.           Acceleration of Maturity.  If an event of default occurs and is
continuing then, in every such case, the holder of a majority in principal
amount of the outstanding Debentures, may declare the principal of the
Debentures to be due and payable immediately, by a notice in writing to the
Company of such default, and upon any such declaration, such principal shall
become immediately due and payable.  At any time after such declaration of
acceleration has been made, and before a judgment or decree for payment of money
due has been obtained by the holders, the holders of a majority of the principal
of the outstanding Debentures, by written notice to the Company, may rescind and
annul such declaration and its consequences, if all events of default, other
than the nonpayment of the principal of the Debentures which has become due
solely by such acceleration, has been cured or waived.  No such recession shall
affect any subsequent default or impair any right contingent thereon.


7.           Conversion.  Subject to, and in compliance with, the provisions
contained herein, the Holder of this Debenture is entitled, at its or his
option, at any time prior to maturity or payment, or in case this Debenture or
some portion hereof shall have been called for prepayment or considered in
default under paragraph 5 hereof, then, in respect of this Debenture or such
portion hereof, to convert this Debenture (or any portion of the principal
amount hereof), into validly issued, fully paid and nonassessable shares
(calculated as to each conversion to the nearest share) of common stock, $0.001
per share of the Company, (the “Common Stock” or “Shares”) at the rate of the
lower of (i) one share for each one dollar and fifty cents ($1.50) of principal
and accrued but unpaid interest of the Debenture, or (ii) the price paid per
share by any investor in a private placement by the Company of shares of its
common stock at any time in the next twelve months, subject to such adjustment
in such conversion price, if any, as may be required by the provisions of this
Debenture, by surrender of this Debenture, duly endorsed (if so required by the
Company) or assigned to the Company or in blank, to the Company at its offices,
accompanied by written notice to the Company, that the Holder hereof elects to
convert this Debenture or, if less than the entire principal amount hereof is to
be converted, the portion hereof to be converted.  On conversion, no adjustment
for interest is to be made, but if any Holder surrenders this Debenture for
conversion between the record date for the payment of any installment of
interest and the next interest payment date, the holder of such Debenture when
surrendered for conversion shall be entitled to payment of the interest thereon
from the last preceding record date for interest through the date of conversion
which the registered holder is entitled to receive on such conversion date.  No
fraction of Shares will be issued on conversion, but instead of any fractional
interest, the Company will pay cash adjustments as provided herein. Following
receipt of the written notice of intention to convert the Debenture, the Company
shall take such steps as it deems appropriate to permit conversion of the
Debenture as specified herein without registration or qualification under
applicable federal and state securities laws.


8.           Suits for Enforcement.  If an event of default occurs and is
continuing, the holder of a majority in principal amount of the outstanding
Debenture may, in their discretion, proceed to protect and enforce their rights
by such appropriate judicial proceedings as the holders shall deem most
effectual to protect and enforce any such rights, whether for the specific
enforcement of any covenant or agreement under this Debenture or in aid of the
exercise of any power granted herein, or to enforce any other proper remedy.
 
 
 
-3-

--------------------------------------------------------------------------------

 

 
9.           Limitation on Suits.  No holder of any Debenture shall have any
right to institute any proceedings, judicial or otherwise, with respect to this
Debenture, or for the appointment of a receiver or trustee, or for any remedy
hereunder, unless such holder has previously given written notice to the Company
of a continuing event of default as provided above; it being understood and
intended that no one or more holders of this Debenture shall have any right in
any manner whatever by virtue of, or by availing of, any provisions of this
Debenture to effect, disturb or prejudice the right of any other holders of
Debentures, or to obtain or to seek to obtain priority or preference over any
other holders or to enforce any right under this Debenture, except in the manner
herein provided and for the equal and ratable benefit of all the holders of the
Debenture.


10.           Acts of Holders.  Any request, demand, authorization, direction,
notice, consent, waiver, or other action provided by this Debenture to be given
or taken by the holder hereof or by the holders of the Debentures may be
embodied in and evidenced by one or more instruments of substantially similar
tenor signed by such holders in person or by their agent or attorney-in-fact,
duly appointed in writing; and, except as otherwise expressly provided herein,
such action shall become effective when such instrument or instruments are
delivered to the Company in the manner provided for giving notices herein.  Such
instrument or instruments, and the action embodied therein or evidenced thereby,
are herein sometimes referred to as the “act” of the holders signing such
instrument or instruments.  Proof of execution of any such instrument or of
writing appointing any such agent shall be sufficient for any purpose of this
Debenture if the fact and date of execution by any person of any purpose of the
Debenture if the fact and date of execution by any person of any such instrument
or writing is verified by the affidavit of a witness of such execution or by the
request, demand, authorization, direction, notice, consent, waiver, or other
action by the holder of this Debenture shall bind every Debenture holder of the
same Debenture and the holder of every Debenture issued upon the transfer
thereof or in exchange therefor or in lieu thereof in respect of anything done
or suffered to be done by any person in reliance thereon, whether or not
notation of such action is made upon such Debenture.


11.           Notices to Holders; Waiver.  Where this Debenture provides for
notice to holders of any event, such notice shall be sufficiently given if in
writing and sent by courier providing for delivery within 72 hours or mailed,
registered, postage prepaid, to each holder affected by such event, at his
address as it appears in the Debenture register maintained by the Company, not
later than the latest date, and not earlier than the earliest date, prescribed
for the giving of such notice.  Where the Debenture provides for notice to the
Company, such notice shall be sufficiently given if in writing and mailed,
registered, postage prepaid, to the Company at its address set forth above (or
at such other address as shall be provided to the holder of this Debenture in
the manner for giving notices set forth herein), not later than the latest date,
and not earlier than the earliest date, prescribed for the giving of such
notice.  Where this Debenture provides for notice in any manner, such notice may
be waived in writing by the person entitled to receive such notice, whether
before or after the event, any such waiver shall be equivalent of such notice.


12.           Restrictions.  The holder of this Debenture, by acceptance hereof,
represents and warrants as follows:


(a)           The Debenture is being acquired for the holder's own account to be
held for investment purposes only and not with a view to, or for, resale in
connection with any distribution of such Debenture or any interest therein
without registration or other compliance under the Securities Act and applicable
state securities laws, and the holder hereof has no direct or indirect
participation in any such undertaking or in underwriting such an undertaking.
 
 
 
-4-

--------------------------------------------------------------------------------

 
 


(b)           The holder hereof has been advised and understands that the
Debenture has not been registered under the Securities Act and the Debenture
must be held and may not be sold, transferred, or otherwise disposed of for
value unless it is subsequently registered under the Securities Act or an
exemption from such registration is available; except as set forth herein, the
Company is under no obligation to register the Debenture under the Securities
Act; in the absence of such registration, sale of the Debenture may be
impracticable; the Company will maintain stop-transfer orders against
registration of transfer of the Debenture.  The Company may refuse to transfer
the Debenture unless the holder thereof provides an opinion of legal counsel
reasonably satisfactory to the Company or a "no-action" or interpretive response
from the Securities and Exchange Commission to the effect that the transfer is
proper; further, unless such letter or opinion states that the Debenture are
free from any restrictions under the Securities Act, the Company may refuse to
transfer the Debenture to any transferee who does not furnish in writing to the
Company the same representations and agree to the same conditions with respect
to such Debenture if any set forth herein.  The Company may also refuse to
transfer the Debenture if any circumstance is present reasonably indicating that
the transferee's representations are not accurate.


13.           Lock Up.  All shares of Common Stock issued on conversion of this
Debenture are subject to a restriction on the sale of such shares so that upon
conversion of the Debenture, the shares of Common Stock received on such
conversion shall not be available for resale for six months after the Conversion
of the Debenture unless i) the board of directors of the Company in their sole
discretion waive such provision or ii) the volume weighted average price “VWAP”
of the shares of Common Stock is $3.00 per share or higher where the VWAP means,
for any date, the price determined by the first of the following clauses that
applies: (a) if the Common Stock is then listed or quoted on a Trading Market,
the daily volume weighted average price of the Common Stock for such date (or
the nearest preceding date) on the Trading Market on which the Common Stock is
then listed or quoted for trading as reported by Bloomberg L.P. (based on a
Trading Day from 9:30 a.m. (New York City time) to 4:02 p.m. (New York City
time)); (b)  if the OTC Bulletin Board is not a Trading Market, the volume
weighted average price of the Common Stock for such date (or the nearest
preceding date) on the OTC Bulletin Board; (c) if the Common Stock is not then
quoted for trading on the OTC Bulletin Board and if prices for the Common Stock
are then reported in the “Pink Sheets” published by Pink Sheets, LLC (or a
similar organization or agency succeeding to its functions of reporting prices),
the most recent bid price per share of the Common Stock so reported; or (d) in
all other cases, the fair market value of a share of Common Stock as determined
by an independent appraiser selected in good faith by the Holder and reasonably
acceptable to the Company.  Additionally, all shares of Common Stock issued on
conversion of this Debenture are subject to a restriction on the sale of such
shares if a managing underwriter of an offering of the Company’s securities,
determines the sale of the shares of Common Stock would be detrimental to a
proposed offering by the Company, and in such case, the underwriter can require
the shares be locked up for up to three months following the date of conversion.


14.           Severability.  In case any provision in this Debenture shall be
invalid, illegal, or unenforceable, the validity, legality, and enforceability
of the remaining provisions shall not in any way be affected or impaired
thereby.
 
 
 
-5-

--------------------------------------------------------------------------------

 
 


15.           Governing Law.  This Debenture shall be governed by and construed
and interpreted in accordance with the laws of the State of Nevada.


16.           Legal Holidays.  In any case where any date provided herein shall
not be a business day, then (notwithstanding any other provision of this
Debenture) the event required or permitted on such date shall be required or
permitted, as the case may be, on the next succeeding business day with the same
force and effect as if made on the date upon which such event was required or
permitted pursuant hereto.


17.           Delay or Omission; No Waiver.  No delay or omission of any holder
of the Debenture to exercise any right or remedy accruing upon any event of
default shall impair any such right or remedy or constitute a waiver of any such
event or default or any acquiescence therein.  Every right or remedy given
hereby or by law may be from time to time, and as often as may be deemed
expedient.


18.           Miscellaneous.  This Debenture is subject to the following
additional terms and conditions:


(a)           If this Debenture is placed with any attorney for collection, or
if suit be instituted for collection, or if any other remedy provided by law is
pursued by the registered holder hereof, because of any default in the terms and
conditions herein, then in either event, the undersigned agrees to pay
reasonable attorneys' fees, costs, and other expenses incurred by the registered
holder hereof in so doing.


(b)           None of the rights and remedies of the registered holder hereof
shall be waived or affected by failure or delay to exercise them.  All remedies
conferred on the registered holder of this Debenture shall be cumulated and none
is exclusive.  Such remedies may be exercised concurrently or consecutively at
the registered holder's option.


(c)           This Debenture is negotiable and transferable, subject to
compliance with the provisions of paragraph 12 hereof.


(d)           The makers, guarantors, and endorsers hereof severally waive
presentment for payment, protest, and notice of protest, and of nonpayment of
this Debenture.
 
 
DATED effective as of the ___ day of _____________, 2010.


CALIBRUS, INC.




By:________________________                                                                            
                  Jeff W. Holmes, CEO

 
-6-

--------------------------------------------------------------------------------

 
 
 